Citation Nr: 0740991	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-28 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Records show the appellant was 
adequately notified at his address of record and that he 
failed, without apparent cause, to appear for a scheduled 
hearings in September 2007.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The appellant did not serve on active duty during a 
period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2006); 38 C.F.R. § 3.3 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2005.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decision in this 
case, any deficiency in the initial notice to the appellant 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.3 (2007).

In this case, the pertinent facts are not in dispute.  The 
appellant, in essence, claims that he should be considered as 
having served during a period of war due to the operations 
conducted in Lebanon and Grenada while he was in active 
service.

For VA pension purposes, however, the periods of war are 
defined at 38 C.F.R. § 3.2 (2007).  The appellant's active 
military service occurred between two periods of war: the 
Vietnam era that ended on May 7, 1975, and the Persian Gulf 
War that began on August 2, 1990.  38 C.F.R. § 3.2(f), (i). 

As the veteran is not shown to have served on active duty 
during a period of war, the basic requirements for 
entitlement to nonservice-connected disability pension 
benefits have not been met and his claim must be denied.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


